Citation Nr: 0624926	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  01-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left hand and wrist condition, claimed to be due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.

This matter was last before the Board of Veterans' Appeals 
("Board") in March 2003 on appeal from a January 2001 
rating decision by the New Orleans, Louisiana Regional Office 
("RO") of the Department of Veterans Affairs ("VA") which 
denied the veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left hand and wrist condition, 
claimed to be due to surgery at the Shreveport, Louisiana VA 
Medical Center ("VAMC").  In November 2005, the U.S. Court 
of Appeals vacated the March 2003 decision and remanded the 
claim to the Board for readjudication.  By telefax received 
in June 2006, the veteran through counsel submitted 
additional argument.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to compensation under 38 
U.S.C.A. § 1151 for a left hand and wrist condition, claimed 
to be due to surgery at the Shreveport VAMC.  The veteran had 
been treated at the VAMC throughout the 1980s for carpal 
tunnel syndrome, with a history of left carpal tunnel release 
surgery in 1985 or 1986.  In October 1999, the veteran had a 
ganglion cyst surgically removed from the left wrist.  
Medical records state that the VA surgery was to ameliorate a 
pre-existing condition.  The record shows no complications 
were reported and indicate immediate improvement in the pre-
existing treatment due to the surgery and treatment.  
However, the veteran later reported his condition had 
worsened since the surgery.  The veteran's claim was denied 
by the RO and subsequently denied on appeal before the Board 
on the basis that no additional disability of the left hand 
and wrist is due to VA treatment or the quality of such 
treatment.  

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  See 69 Fed. Reg. 46426 (Aug. 3, 2004) (including 
the codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).  A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in June 2000.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2005).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination. Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

In its March 2003 decision, the Board determined that there 
was no reasonable possibility that a VA examination could 
substantiate the veteran's claim and thus did not order one.  
However, VA's duty to assist the veteran includes obtaining a 
medical examination and/or opinion where the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4) (2005).  This deficiency was the 
specific basis upon which the Court remanded the claim.  

The Board finds that a VA examination is necessary to 
determine whether the veteran's left wrist disability was 
worsened in any way due to the veteran's surgery.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to determine the current level 
of the veteran's left wrist disability.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  

Specifically, the examiner should state 
whether the October 1999 Shreveport VAMC 
surgical treatment caused additional 
disability to the veteran's left wrist and 
whether VA failed to exercise the degree 
of care that would be expected of a 
reasonable heath care provider.

The examiner should opine as to whether 
there was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination in the 
veteran's case.  The examiner should also 
opine whether the proximate cause of any 
additional disability foreseeable based on 
what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided. 

All indicated studies should be performed, 
and all findings reported in detail.  The 
RO must notify the veteran that it is his 
responsibility to report for the scheduled 
examination and to cooperate in the 
development of the claim.
 
2.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the claims should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



